DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Response to Arguments
Applicant’s arguments, see remarks, filed 9/21/2022, with respect to the rejection of claims 1, 5, 17, and 19 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mahdjoubi WO 2020/112002 further in view of Panunzio U.S. 2012/0228117 A.

Allowable Subject Matter
The indicated allowability of claims 2-4, 6-7, 8-16, 18, and 20 is withdrawn in view of the newly discovered reference(s) to Mahdjoubi WO 2020/112002 further in view of Panunzio U.S. 2012/0228117 A.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 8, and 17 are drawn to a recirculation valve positioned between the coagulation and filtration system and the staging basin. The position of the claim is unclear, since it unclear what the position of the coagulation and filtration system and the staging basin therefore the scope of the claim is unclear and the scope of the clam is indefinite. 
Since claims 3-7, 9-16 and 19-20 depend from the above rejected claims, they contain essential the same subject matter and are rejected for at least the same reasons. 
With respect to claims 1 and 17, the claim is drawn to flush water in the staging basin.  It is unclear what is being flushed. A filter a toilet, or other item. Therefore, it is not clear what the scope of flush water is and the claim is indefinite.
Since claims 3-7 and 19-20 depend from claim 1, they contain essential the same subject matter and are rejected for at least the same reasons. 
With respect to claim 7, the claim is drawn to a sanitation module being disposable and recyclable. It is unclear if applicant is claiming for example, a disposable recyclable UV bulb, of if applicant is claiming the entire unit would be disposable and recyclable. It is unclear why any unit would not be able to be disposed of or why parts would not be able to recycled in some fashion even if just repurposed. It is unclear what structural limitation is intended. The scope of the claim is unclear and the claim is indefinite. 
With respect to claim 17, the claim is drawn to a removable sanitation unit. It is not clear what is removable or wat it is being removed from. For example, applicant may be trying to claim a removable filter in a filtration device, or the actual filtration device being removable. In the case of the whole device being removable, it should be able to be uninstalled similar to how it was installed making the structural limitation unclear.  The scope of the claim is unclear and the claim is indefinite. 
Since claims 19 and 20 depend from claim 17, they contain essentially the same subject matter and are rejected for at least the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mahdjoubi WO 2020/112002 further in view of Panunzio U.S. 2012/0228117 A.
With respect to claims 1, 8, and 17, the Mahdjoubi  reference discloses a water reclamation system (page 1, line 30 - page 2, line 18; fig 1) comprising:
-a collection basin that collects greywater from non-toilet sources (page 6, lines 13-18; page 10, lines 9-30; fig 1, ref numbers 6, 8, 2, 9, whereby the water distribution unit implicitly comprises at least a basin or a tank to receive the water) ;
- a plurality of sensors disposed within the collection basin, wherein the sensors monitor a particulate level within the greywater (page 10, lines 18-20; fig 1, ref number 7);
- a filtration system that is positioned upstream of the collection basin and that separates particulate from the greywater to define filtered greywater (page 7, lines 9-12; page 10, lines 29-30);
- a staging basin that is positioned downstream of the collection basin (fig 1, ref number 11); (Examiner notes that the term flush water is an intended use and does not explicitly add structure)
- a recirculation valve that is positioned between the filtration system and the staging basin (page 7, lines 19-33; fig 1, ref number 2; whereby the distribution unit implicitly comprises such a valve) wherein when the particulate level reaches a threshold particulate level, the recirculation valve selectively delivers the filtered greywater to a recirculation path and to the plurality of sensors, and wherein when the particulate level of the filtered greywater is below the threshold particulate level the recirculation valve directs the filtered greywater to the staging basin (page 7, lines 19-33).
The reference differs in that it does not disclose a coagulation system or a staging basin configured to attach to a fixture. The Mahdjoubi reference also does not disclose wherein the plurality of sensors include at least a turbidity sensor and a conductivity sensor. 
The Panunzio U.S. 2012/0228117 A1 reference discloses a water reclamation system comprising a plurality of sensors (Abstract) disposed within the holding tank considered the fluid path, paragraph 0048 discloses a plurality of sensors monitor a particulate level within the greywater, wherein the plurality of sensors include at least a turbidity sensor and a conductivity sensor. The sensors are used to ensure water quality (relative to claim 17).
The reference further discloses a coagulation unit in the form of an electrocoagulation unit and filtration system in the form of a microfiltration system that separates particulate from the greywater to define filtered greywater disclosed in figure 1; and the reference discloses in the figure 1 the staging basin/holding tank is configured to provide water back to the homes’ fixtures for use (relative to claim 8). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Mahdjoubi reference and use the coagulation device of the Panunzio reference, since it would yield the expected result of separating the particulate as evidenced by Panunzio.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Mahdjoubi reference and use the fixture configuration of the Panunzio reference, since it would yield the expected result of returning water for reuse. 
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Mahdjoubi reference and use the turbidity sensor and a conductivity sensor of the Panunzio reference, since it would yield the expected result providing increased particulate level and water quality information to ensure the proper treatment and quality of the fluid media.
With respect to claim 3, the Mahdjoubi reference further discloses  wherein a sanitizing module 6 is positioned within the recirculation path, and wherein the sanitizing module includes at least an ultraviolet sanitizer. 
 The reference does not disclose the use of an ozone sanitizer.
The Panunzio U.S. Publication discloses in paragraphs such as 0024 that UV irradiation as well as ozone treatment are known to provide disinfection known in the art as advanced oxidation.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Mahdjoubi reference and use the ozone  device of the Panunzio reference, since it would yield the expected result providing increased disinfection as evidenced by Panunzio.
With respect to claim 4, the Mahdjoubi reference does not disclose the use of a coagulation device. 
The Panunzio reference discloses the use of a coagulation (inherently having a coagulant) electro coagulant and microfiltration to separate contaminants in paragraphs such as paragraph 0021 and filtration system.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Mahdjoubi reference and use the coagulation device of the Panunzio reference, since it would yield the expected result of separating the particulate as evidenced by Panunzio.
With respect to claim 5, the Mahdjoubi reference discloses the plurality of sensors 7 having at least sensor 100 of unit 7 at least partially positioned within the collection basin 2.  
With respect to claim 6, the Mahdjoubi in view of Panunzio further discloses wherein the sanitizing module 6 (Mahdjoubi) is received within a sanitizing receptacle of the fluid path.  
With respect to claim 7, the reference further discloses wherein unit 6, a filter or UV unit is capable of being disposed of or recycled.
With respect to claim 9, the Mahdjoubi reference The water reclamation system of claim 8, wherein a sanitizing module 6 is positioned within the recirculation path (between unit 2 and unit 3).  
With respect to claim 10, the Mahdjoubi reference does not disclose wherein the sanitizing module includes at least an ozone sanitizer.  
The Panunzio U.S. Publication discloses in paragraphs such as 0024 that UV irradiation as well as ozone treatment are known to provide disinfection known in the art as advanced oxidation.
With respect to claim 11, the Mahdjoubi reference further discloses wherein the sanitizing module 6 includes an ultraviolet sanitizer(Claim 10).  
With respect to claim 12, the Mahdjoubi reference discloses the use of a filter disclosed on pages such as 7.  
The Mahdjoubi reference does not disclose the use of a coagulation device. 
The Panunzio reference discloses the use of a coagulation (inherently having a coagulant) electro coagulant and microfiltration to separate contaminants in paragraphs such as paragraph 0021.  
With respect to claim 13, the Mahdjoubi reference discloses the use of a UV device on pages such as 7.
The reference does not disclose the use of ozone sanitizer.
The Panunzio U.S. Publication discloses in paragraphs such as 0024 that UV irradiation as well as ozone treatment are known to provide disinfection known in the art as advanced oxidation.
  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Mahdjoubi reference and use the ozone  device of the Panunzio reference, since it would yield the expected result providing increased disinfection as evidenced by Panunzio.
With respect to claim 14, the Mahdjoubi reference discloses on pages such as 9 and 10 wherein the plurality of sensors and the recirculation valve are coupled with a controller, wherein the controller operates the recirculation valve based upon the particulate level of the greywater and the filtered greywater.  
With respect to claim 15, the Mahdjoubi reference The water reclamation system of claim 14, wherein the recirculation valve includes an outlet position, wherein when the plurality of sensors and the controller determine that the greywater defines an unusable state, the controller operates the recirculation valve to the outlet position that is configured to dispose of the greywater in the unusable state.  
With respect to claim 16, as noted in the rejection of claim 8, the Mahdjoubi reference does not disclose wherein the plurality of sensors include at least a turbidity sensor and a conductivity sensor. 
The Panunzio U.S. 2012/0228117 A1 the reference discloses a water reclamation system comprising a plurality of sensors (Abstract) disposed within the holding tank considered the fluid path, paragraph 0048 discloses a plurality of sensors monitor a particulate level within the greywater, wherein the plurality of sensors include at least a turbidity sensor and a conductivity sensor.
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Mahdjoubi reference and use the turbidity sensor and a conductivity sensor of the Panunzio reference, since it would yield the expected result providing increased particulate level and water quality information to ensure the proper treatment of the fluid media.
With respect to claim 19, the Mahdjoubi reference does not discloses wherein the sanitizing module also includes at least an ozone sanitizer and an ultraviolet sanitizer.  
The Panunzio U.S. Publication discloses in paragraphs such as 0024 that UV irradiation as well as ozone treatment are known to provide disinfection known in the art as advanced oxidation.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Mahdjoubi reference and use the ozone  device of the Panunzio reference, since it would yield the expected result providing increased disinfection as evidenced by Panunzio.
With respect to claim 20, the Mahdjoubi reference discloses a plurality of sensors and the recirculation valve are coupled with a controller, wherein the controller operates the recirculation valve based upon the particulate level of the greywater and the filtered greywater, and wherein the recirculation valve includes an outlet position, wherein when the plurality of sensors and the controller determine that the greywater defines an unusable state, the controller operates the recirculation valve to the outlet position that is configured to dispose of the greywater in the unusable state disclosed at least at pages 9 and 10, claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774